          Case 1:18-cv-02084-RC Document 28 Filed 01/09/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


THE AMERICAN HOSPITAL ASSOCIATION,
et al.,

                    Plaintiffs,
                                                    Civil Action No. 18-2084 (RC)
                         –v–

ALEX M. AZAR II, in his official capacity as the
Secretary of Health and Human Services, et al.,

                   Defendants.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Attached to this Notice is a decision issued today by the U.S. Court of Appeals for the

D.C. Circuit that bears on the government’s pending motion to stay proceedings in this case.

Dated: January 9, 2019                      Respectfully submitted,


                                            /s/ William B. Schultz
                                            William B. Schultz (DC Bar No. 218990)
                                            Ezra B. Marcus (DC Bar No. 252685)
                                            ZUCKERMAN SPAEDER LLP
                                            1800 M Street, NW, Suite 1000
                                            Washington, DC 20036
                                            Tel: 202-778-1800
                                            Fax: 202-822-8136
                                            wschultz@zuckerman.com
                                            emarcus@zuckerman.com
                                            Attorneys for Plaintiffs
         Case 1:18-cv-02084-RC Document 28 Filed 01/09/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I hereby certify that, on January 9, 2019, I caused the foregoing to be electronically

served on counsel of record via the Court’s CM/ECF system.


                                          /s/ Ezra B. Marcus
                                          Ezra B. Marcus
